Case 1:17-cv-05617-LDH-JO Document 16 Filed 12/30/19 Page 1 of 2 PageID #: 147
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Stephen J. Steinlight
stephen.steinlight@troutman.com




December 30, 2019
VIA ECF

Honorable LaShann DeArcy Hall
U.S. Dist. Ct. - Eastern District of New York
225 Cadman Plaza East
Courtroom 4H North
Brooklyn, New York 11201


Re:     James Stewart v. Portfolio Recovery Associates, LLC, No. 1:17-cv-04512-LDH-JO;
        1:17-cv-05066-LDH-JO, 1:17-cv-05120-LDH-JO, 1:17-cv-05617-LDH-JO

Your Honor:

This firm represents Defendant Portfolio Recovery Associates, LLC (“PRA”) in this consolidated
matter. PRA respectfully requests the Court adjourn the January 6, 2020 pre-motion conference
and enter an order directing Plaintiff to show cause why the Complaints in these matters should
not be dismissed with prejudice OR granting summary judgment in favor of PRA on all claims in
Plaintiff’s Complaints.

Pursuant to Your Honor’s October 16, 2019 Order and Scheduling Order, PRA timely filed its
Letter Request for a Pre-Motion Conference to File Its Motion for Summary Judgment on
November 7, 2019. Plaintiff did not respond, and on December 18, 2019, the Court ordered
Plaintiff to file a response by December 20, 2019. On December 19, 2019, Plaintiff filed a letter
which simply stated, “Plaintiff does not intend to oppose Defendant’s motion.”

Given Plaintiff’s non-opposition to PRA’s motion, PRA believes the pre-motion conference
currently scheduled for January 6, 2020 at 11:30 a.m. is no longer necessary. In addition,
undersigned counsel has a conflict which prevents him from attending the date provided by the
Court. The undersigned has oral argument in Atlantic City on a summary judgment motion in
New Jersey state court on January 6, 2020.

Accordingly, PRA respectfully requests the Court adjourn the conference and enter an order
directing Plaintiff to show cause why the Complaints in these matters should not be dismissed
with prejudice OR granting summary judgment in favor of PRA on all claims in Plaintiff’s
consolidated Complaints. Should the Court decide to proceed with the pre-motion conference
following Plaintiff’s response, undersigned counsel requests it be adjourned to a later date, such
adjournment not to affect any other scheduled dates or deadlines in this matter.
Honorable
Case      LeShann DeArcy Hall
     1:17-cv-05617-LDH-JO     Document 16 Filed 12/30/19 Page 2 of 2 PageID #: 148
December 30, 2019
Page 2




PRA attempted to resolve this matter with Plaintiff prior to PRA’s deadline to file its letter request
for a pre-motion conference. Plaintiff failed to communicate with PRA in any meaningful way,
necessitating PRA’s letter request and supporting Local Rule 56.1 statement at significant
expense. PRA’s letter request and supporting Local Rule 56.1 statement demonstrate that all of
the claims in Plaintiff’s Complaints fail as a matter of law. Therefore, PRA is entitled to summary
judgment and Plaintiff’s Complaints should be dismissed with prejudice.

Further, in light of Plaintiff’s stated non-opposition to PRA’s motion, PRA believes any further
action in this consolidated matter on the part of Plaintiff would necessarily be undertaken “in bad
faith and for the purpose of harassment,” for which this Court may award “attorney’s fees
reasonable in relation to the work expended and costs” incurred by PRA in further defense of this
matter pursuant to 15 U.S.C. § 1692k(a)(3). PRA respectfully requests the Court consider and
award such fees and costs in the event Plaintiff does not promptly dismiss with prejudice all claims
in this consolidated matter.

We thank Your Honor for your time and consideration of this matter. If Your Honor has any
questions or concerns regarding this letter, please do not hesitate to contact my office.

Respectfully submitted,

/s/ Stephen J. Steinlight
Stephen J. Steinlight

CC: All Counsel of Record (via ECF)
